Per Curiam.

Appeal from an award of death benefits. The employer is a Pennsylvania corporation, engaged in the business of dismantling obsolete industrial plants, with its principal place of business in the city of Pittsburgh. It has no plant or office in the State of New York, and workmen are paid from Pittsburgh. It carried compensation insurance in Pennsylvania, but had no New York insurance. In the latter part of April, 1935, it began its contract to demolish the plant of the Niagara Radiator Co. at North Tonawanda, N. Y. In May claimant’s husband was employed for the work. The interview resulting in the employment took place at Erie, Pennsylvania. He began work at North Tonawanda the last days of May, was injured on July 8th, and died on August 3, 1935. The award under the New York State statute was proper. (Matter of Copeland v. Foundation Co., 256 N. Y. 568; Matter of Amaxis v. N. A. Vassilaros, Inc., 258 N. Y. 544; Matter of Zeltoski v. Osborne Drilling Corp., 264 N. Y. 496; Matter of Grasso v. Donaldson-Reynolds, Inc., 279 N. Y. 584; Matter of Bagdalik v. Flexlume Corp., 281 N. Y. 858; Matter of Jensen v. Boudin Contracting Corp., 283 N. Y. 572.)
The award should be affirmed, with costs to the State Industrial Board.
All concur.
Award affirmed, with costs to the State Industrial Board.